Case 3:18-cv-00441-TKW-MAF Document 66 Filed 10/04/19 Page 1 of 14

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

CIVIL RIGHTS COMPLAINT FORM
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

ROLAND CARLY SAINTLOT

Inmate ID Number: Y45056

V. CASE NO: 3:18-cv-441-TKW/MJF

Off scec too tvieled ;
OW freer Rarock bee RL Yo

Cia a —

0 Oc bet cat ———§ :
(Enter name and title of each Defendant.

If additional space is required, use the
blank area below and directly to the right.)

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

 
10f cer Renard Kerns ee

Case 3:18-cv-00441-TKW-MAF Document 66 Filed 10/04/19 Page 2 of 14

Addetrooal pages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a JOM rer Raymond Fonzelman_ ee 7 TO

 

 
Case 3:18-cv-00441-TKW-MAF Document 66 Filed 10/04/19 Page 3 of 14

I. PLAINTIFF:

State your full name, inmate number (if applicable), and full mailing address in the lines below.

Name of Plaintiff: Roland (only Satobs}

Inmate Number ‘45056

Prison or Jail: Suwanee. recon) \nsysto\gon
Mailing address: S44 WS WN 40

 

ll. DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1) Defendant's name: Chitstogn Wheteleod
Official position: OMscer
Employed at: CeClis lose u\fon
\+

Mailing address: 50 Eas} Mel, ov Koad
son F

(2) Defendant's name: Lee Poocsc

Official position: OMtecer

Employed at: Santa Rosa, Conver tonal Inston
Mailing address: ED Eos Melon Road

 

 

Melton Florida 2a'5$3
(3) Defendant's name: bo ¥ 5
Official position: ure
Employed at: Soma Rosa Correctional Ine¥tuxen
Mailing address: S6p0 East Melton Koad _
Melon Florrda 22592

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:18-cv-00441-TKW-MAF Document 66 Filed 10/04/19 Page 4 of 14
_-~\ _ NT TIONAL PAGES ee
fA) herdont’s ramet Ribect Roman
_ _ Octal Toston, OR sce __ ee -
__ _ Exployed oY, Sain Fon Cacia st ee
| Natleng adders: S858 Zast Hien Baad
; | Melton Plareda 38533 oe
IsDelendant’s Names Of Cecer Sames, MC lan ee
- Off egal Postion? Offvcer Le
Lorplesjed at: omnta Kose, (oyrec+h one) lost iets oe
Hathng adds: A350 East Helton Koad | 8
_ Helden Clor fda 32552, _ _—
_ b) DeFentun’s name, Kenod hems
_ OW cial Posttt (OW) Wik; cet oo ee
_Empboted a4‘ Senta Kosa _(serectesnel \attdutfos 7
he jing GdAtess.. 5350 Fas+ Mrteon Hosd ee
Melton Ploridg 39583 ee _
1) Defendant's Nahe * Kanon | Konzel Mon nn.
Offec ial Pest¥ion ol cel
Lrployec! at! Somta esq Gotrec¥one | losuyion oo
Hat tng oddress. SE Esst Meltan Lod _
0B

 

 

 
Case 3:18-cv-00441-TKW-MAF Document 66 Filed 10/04/19 Page 5 of 14

lil. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal.

IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CiVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?
Yes() No( )

1. Parties to previous action:

(a) Plaintitf(s): Kelond Gy) y Saindtlot-
(b) Defendant(s): 06 “cot Peacock, Exrcabelsor Moog and Deroeqn} Madders

 

 

 

2. Name of judge:Chatles 5. Kolin Sr. Case #: 3 \B-Cy-1335-KV-CN\H
3. County and judicial circuit: sane Ne oryrict of Oereda b-nec,cal alg Nive 51677
4. Approximate filing date: I Thmyk Yay \O, 20) ¢
5. If not still pending, date of dismissal: 4 Tnnk Mey a 2as
6. Reason for dismissal: Plains ¢ Ard not Saitote he lod Unsure Qret hi 3 lPvoprien
7. Facts and claims of case: Yealraercc . Food
(Attach additional pages as necessary to list state court cases.)
B. Have you initiated other actions in federal court dealing with the same or similar

facts/issues involved in this action?
Yes( ) L don} Kia» Nol )

1. Parties to previous action: _

a. Plaintiff(s): iow d Carly Isnt

b. Defendant(s): _Oehns>7

District and judicial division: Nothem Yrawict of Qarsd g Yenmcda Devestaz
Name of judgedo“'4 hep Case #: >-)8-cv- AAL-HCR-C)
Approximate filing date: Low} Krous

If not still pending, date of dismissal: Case been Ofom’sss/

Reason for dismissal: kx 7vo\ous , Ma\icioo5

Anh WN

3
Case 3:18-cv-00441-TKW-MAF Document 66 Filed 10/04/19 Page 6 of 14

ui
7. Facts and claims of case: CX (EIVE. Orce L Physics) Bretalr ty¥ “

 

(Attach additional pages as necessary to list other federal court cases.)

C. Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved
excessive force or some other wrong)?

Yes( “J No( )

If YES, describe each action in the space provided below. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

1. Parties to previous action:
a. __Plaintiff(s): Keleexy lovly Sotndiet

b. Defendant(s): Leeotencnt Stoke, c+ a/
District and judicial division: hortrem Drotict of Corea Verticcla Wiveso1

 

 

 

 

 

2.
3. Name of judgeZ|'anpeb MVirwt 7 Case #:3J6-cv-)334/IAC JEHT
4. Approximate filing date: Yay 14,2604
5. If not still pending, date of dismissal: (5% Stl pean,
6. Reason for dismissal: OP Stell Pearcli re,
7. Facts and claims of case: Exessive lovee “Physica: Brvis ity
Tolite iets lity
(Attach additional pages as necessary to list cases.)
D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If so, identify each and every case so
dismissed:

Yes( ) T dot kreap No( )

1. Parties to previous action: :

a. Plaintifi(s): olan (rly SeboHes

b. Defendant(s): OCCzer Wis ad Offer White

District and judicial division: bo(thern Vrsntct of Phere Lensstolg Di ?stor>
Name of judge \acles \ Kanode, Case Docket #31 8ty-0034b -LC-H Tc.
Approximate filing date:December 31.30\8 Dismissal date: Kors! 29,9019

Reason for dismissal: Coase. was desmessa\ - Cony Cememopel

as wo N
 

Case 3:18-cv-00441-TKW-MAF Document 66 Filed 10/04/19 Page 7 of 14

6. Facts and claims of case: Ihe facts Gnd Clafms of Wks Case

THolely Froper-ty

(Attach additional pages as necessary to list cases.)

 

V. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your claim. In describing what happened, state the names of persons
involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes. You must set
forth separate factual allegations in separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they
must be addressed in a separate civil rights complaint.)

COMPLAINT

 

 

‘Keltmtnacy Dakement

 

   

 

) i CI lee is CCK fevrennn bark ney ~ Ci ALON OA mM YONI) OF ecer Kobe
Pham OC Cece ¢ JameS (len Obs L Keck ars Ne Fe Kis ond) FON ZeAMe
dhen Me. S oA Nc info Cc the, WAGs Mey. (2 cl ANG toe elveror} 0 Yne SSO +

 

 

 

“ucadicstoo

 

e Couey ha NSOICAS, €> Clotns ULSI +a
2% U.S.C Seckeans \33) and 1343 (a)(2) and (a) (4)

 

Venue

 

 
Case 3:18-cv-00441-TKW-MAF Document 66 Filed 10/04/19 Page 8 of 14

&

A Vere. 1S DfoPer AS +o al\ defendants Ricavant \o aS VSL Sec hfon (34 (o ){ a)
Q u As, Atyfna Fee 4 “laim Wen Ws
Asstt.

 

 

arlfes

 

4 PlatoxlE Koland Soto Me} %5 a C243: F Ploreda CurranWy tncarc-eated
ced 1 : , anes. § \ 5 San fn \¥

oak Florida.

 

elendans(s) obbcecl hrestanh by e head, O sce lee You 0 oterae ona en

0 Ro OSicec MpE Ye (a Ov}; E Mellon ONE Cx! Ke reid) het (Meret
‘Raymond Konzelman at We Mine of Ye eyes Gescrted herein Wes
Don fy © Fon } (s

{> Sued fn §ndivedual Cepactty
Exnavson

b.Ad all Celeyvorh demes, all defendants acted Under Glor oF State \eus
Bd Within Ye Gurse and Scope of heir employ Ment.

 

 

 

 

bios vitle+ hos CXhauslien Such adminestrative Femedtes a5 mere ayar-

lable. Ys him, On Ocsber \%, 26)? Hr Scfvtlot Fed ann Svifeymal Grpevance,
“Br syant bs Cletda Adesnisamtive Code Rue WBosz and an Oiideel a5,
9517, Hr, Set tlot Feled a Sermal Ortevance, + We Warden Purana
+s Clsreda Mmtintstative Cate Kale 163.082 and a7 overtber
2,201 Mr. Saintlot Fe\ed. a forowal appeal! bs We Secretary
Porsuonl 46 Florida Mntntswative (ede Rule 153.008 .Y1tr Saint
lot Can Shao vc Covrt Gopfes oF Satd decumants tH lequested
Qnd co-\\he Arrevance .

 

 
Ade Penal Rages VOU Document 66 Filed 10/04/19 Page 9 of 14

Brel Stokement oF Facks

 

$ On Nowmber [0,20Ib Whee housed tn Q dormory, Nhicn %5 an
Fnpavent Mental Healy dorm a Sante Kus, Correcatonal lnsaio}-
Tan onex abapproximayly 1O00-l|.00am Mr Sotmiot had a dtspute,

K ment Wh Oiicec Chitstaph Whitelead, 60sec Kelbet Rina
Mer Src Ofspote OrsUmert Wa over OfCcer Ch rotopriNhpreland,

(Cicer Benes Beker Jef He Sattler Cell Caties Otis.
See/ view Vedes! fered Wis (amerg

A. p Aer oD Your \aber Se Same kos & ecer Chrearodn Witie

: head, OCreer Race Prram Come back So Hr. SRntes Cell wen 5S ane
Nee cee Reoxecon® Brecon Who ies Sesaeant Bak tren Sonar dehinsay
OMCecec Same McClain, Of ec<c Lecrocd eres \SWrcee Lee Poaceci, and
OGrcee Raymond Yeasrzel\nan Staged © Faree. one of Force re Cell
Ferro We, Sotto’ Ook oh Call FF DN on Wend. Sake AKfcxals
led dcx Vr. Siete Dee) -Yacesponane te enter ne cell for @
Ke Sohedy Chek Ls ania be Nored We. SRnMo’ (9d Oy A Arne
Dnesgone Yo Dat¢ Bor ean, \n Comets

IO Dehendond) Chacdsain Wetted Papert Ratnam, Jaron hes,
Sams NeC\oan Kedrnsd Kerry, Lee Vencock. Raasrond Yonzel man
Lerierad We. inter on aGorke Vile Shey Check Cell Uniowoselly
Dix, Commenced Xe ‘dense i Setey, Prygtally assaying ten
Os Vordreiny ana Frctens Wim sin Me head Gace. at

cel oRrS IN Qs 3 ORS Tor \skile 0} Dyno)
sc eel Santor “Me Tegan Wem Sy Droslé ‘be noted
Aree Od 1 Stone Wee We. Satine Teasshvng Ging Commardls of
Bing oF Are dckensore. We defendants were Soir) Sor 46 Male
K5 AQgear Wr Sener WIAD Tears When wi WES Nst Cof
Nhe ale Dordose. oF YoxnaKvyy Wr -“Doin er Onlaseslly, WY Vic Saintes
Ke Weg ‘ato 99 OVO Sry Ao Ger Winder se Protech Kim ko We

sk of Nis ene Coch We miamvess VIN scl Tea irg nd oSseult.
A

|

 
Case 3:18-cv-00441-TKW-MAF Document 66 Filed 10/04/19 Page 10 of 14

\Wtbeonal aoe, aot 5

TN oe oo
dN Mer Be Dearing ord assault {rally Stoppers Stata |
: [Gd 45 Sa0\t Los Ye Ported_an wwe Vrew hel Cameras and _
Dy Wc Leesrenont a Captatin eme Santne Cannoranduly,

 

 

121A Shosid be Noted Soe Gye Was Cameras bot) Shs ws Wis +

Cal false Ce\\ extrac-fon of | \the Safety Check Wheve Ne Cotinlok
fete never Ofven We oppathonily be Solpmit: ts hard festa ek.
__ bord Se Deendan\3) Kreck on Hy. Sintler Cell ar Call Ye
|Medscal Nurse on Sve | \tle Shelby Check,

 

By Suid alse be noted hadheld Cameras of ered Ling
fT Caperag toll Sra - Me Plysfeal fajscfes_ te Mr. Sef Hob Crom

. Nvis Dalavels) beatine and assault of Hy. Satiallek bleeding free
She Mast, LeGt Side of Cace Syl len, lee hand abrasters ocrsss
Knuckles and Chip-teeln, _

 

 

4. MW. SrtinHot testi lows CrEp oot of his pret during Wis Dla
| Deating And assay)t Onl ££ehnt hand Froc-hsted Wis duld |
yo Ascumerted fh Wy. 365 ntlot medcal Cetords Onless Ane forse.

KeSused te decument Whe ilbry of Fl\aattred She datumerts
AC SRoy Wf Loon't \be Gas Bott| Hr Sefitler Gles a Subpoen-
BGs Ordical fetards lithic he wil) do i a timely mamer
Once Wnts Sit Commences.

 

 

 

 

 

 

 

15.5 O.Prexiovte t wilt Kal Q\\ Lot Ye ne alave, My. 202 allot | {eved. a
Constamrt And Pervasive Mnrest, K& Ve Clerve ASSAUI+ Gnd hea _
ooment,

 

 

Io. 3 0 Pravimate resul b of al ot 3 We above Me. Spin! Hl
ecfeved actual Phystes\ padi bam.

TAS 0 Cesult- of She deberdants acts ord omissions Whidjae dre
Surgeck of nis Sut, Yr. Satndl ob had ated Ph prc {fork 25, Cota!

 
 

[dd Paces. Pages Be w ute Document 66 Filed 10/04/19 Page 11 of 14

Para Paxchelosrcal Tory, humiliation, emibarrassmeant and Constant
k &ohy .

Cause of Neason
SL, 19 x

19. Plott realleses and Snescporates by feferance She alleoo.yfons of
Yeradyaphs | Wyreush "Fabove 45 Moushhlly set Gorth heretn,

| | |

A DEendantcsnortr Ces Onytstop\n Whetehead \Ficer Les Percock Lfevtennt
Nwrathan denne, Olt fcey Tabert Ratnam J OWicey Sarmne5 Mc Clas 1 Of (cer
TKechard Kans, Ot fcer Tayrnand Kerzelman Mrsused and doused
he O€frctal “Power Cyortted +e therm bythe Sate fn
Perforrvance of Shen oCCcral duties thwelny (ousting
han +s Wr. SsrHot

BD Dbendeat(>) Officer (nitsteph Whrlehead, Officer Lee Peacock
ecterant orathandohn se y beer Paoart Rlnam,OCicer Janey He q-
an, Miter Krhard Kerns, cer Kea rand Kenzer, bed Tn
G del perate Ghd Ootrangers Trovasion o€ My. Saintes actly
finbeoy Hf Sot Shacks Wie Conscience th Veclackfon of i's
Mats Under She $B and 14” Amedments 6 We Diitted

States Constitoitn m YA VSC.Sectan VAs

A Veferdart(s) offfcey Cnitsk hnlohitelnesd (SFreer Lee Peacock,

festerant donathin Jobnsa, Of icer Kubert Wirram, OCfcer dame
cClatn, bff ecerRechard Kars, OGicer Keymend Konzeloan enon
ed fn Conduct wrth Malice and reckless ef Callens Hadtberon
Ce to She Cnstttuttonal and Stet rPgnts of Mr Spelt

dd. Defendants) oicer Chirtstephl ditched Hl rcer CeePencack, Licup
Jonathan Johngsny, bbecer Raber + Popnar, Oscar dames McClain,
OArcerReclerd Kerns | Of Crcer Reymard korean Obted Ipith

»

 

  
 
   
  
  

 
fs harm

hddsisanal, Bane rat.oko Document 66 Filed 10/04/19 Page 12 of 14

- __|feltoersted md Lernce fo Hr. Seiler’ per persory|. Sofety ad a
[Placed Hr, Sofintlot fra PurporGl Sdestantial Kol Sat.

 

3 The depriottens. of Hy. Spe niat’s. tants deserted
heretin ConSi¢iue Q fisk o€ berm Ss aque Vor 4 Veolqted
psrery “Stovidlaycets OF Gececy,

 

 

 

ot, As O Atrect Gnd PrOXimate result of VeFendan’ +§
OC Geer Clhyfstealy Whi te Heed, SGtcer Lez Fetcac, (Feutenant
___ Dsrasthan dbhnson, Steer Roker Pornary, OCicer James Mc Clatz,
OticerRe yard Kerns, Ot feet Kaytond konze \ruan lenders,”
Mr, Ssintlot We5 Sithered damages,

 

a Like Ler tC

 

 

25. WHEREYORE Plame Roland Carly Sfnllok request Yee \slhasig
elf Foe Fron Ne Coys

 

 

| A) N declarcetony {udgement Wat We Polictes, “Proce tes, Qas _
eS onrtssions Cemplatned o€ herety Violated Plamarsct’s
} aa __.

(i

én

 

 

D (snrpensatery dannoes aaainsL each defend, Sotnly
Bd Several",

 

 

UO )Reterion of durPsdiccs av) Covey, dee, dares al the

1acts Ond amt ssiques ns leaer extyt and Lol} net eos”

 

(ND) Reasonable Korey Coes Qnd Costs Pursuant-e VSG
Sete 1996 ee Cork @ ee

 

 

 
Vee 5 OEE TR MAF Document 66 Filed 10/04/19 Page 13 of 14
WF 26

E) Such Codey Felice ay dhe (oorth deems SOTF Cid, Wares.
* Demo For Dory “rs

AL Platintitl request @ -trig\ by dury an all Pssves Vial

i”

le Dy Q Surf
Pleitintel rea Curdexe On bf> bebalt

hn

iD (ered Wine Q Dermrtery Hint Vides / Camera “2.0% BY
(DHandheld vides Camera Nsverboe 19,2616 Do pm

VEL KEN EY REQUESIED

Otate byrefly What Felte® You Seek From re Court. De not Heke
leas) aroutrent ov Cite -to Cases /Strbutes

Platnsiff Secks J 00,080 for “(somensrterfal Naonses”tn Vhe aman}
from all AeCendant(s) fofinbly being Wate Platats had bis
tool) Cracked Chip lel Vide of (2 Swen, lel hand alas Pon
J OWS Knuckles Dosted bottom \Ep, Ond SMered Com excnucfarna
Ratin tr iid Jaw/ host, Macover Plant Ver feved a Yactved
Pep hand Which was abytouted fram Mis fictdlent. Hors
Pini las Prescrtled Poth Hedteation duz +e Ws fnfing
ts Arie We Unloguticle Pat

Plarsf6 alss Seeks Ansther J loodce Sor “Poors 3
singly Gram all defendants) being Wut all oF the Sard defer
idants Trbertfonally « de berately harmed and Tired me
nike acting Under Calor o& State lau,

elalie _ Ha Landy ball
Qte CStapeure cf Platte)

y

 

 
 

 

 

Case 3:18-cv-00441-TKW-MAF Document 66. Filed 10/04/19. Page 14 of 14

Vi. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.
Be specific. Number each separate claim and relate it to the facts alleged in Section V. If claims are not
related to the same basic incident or issue, they must be addressed in a separate civil rights
complaint.

The Pain tte Hy Keland Gvl ySsfntlot Cons-Plotie, acs United Fistes

Clatra have been \ilated.

© Mr Spfintlet Efshth trendmeant Kabt heen Ves\ated ‘Krae +e be Free

from Cel ant Loses] Rrishnont

& | Excessive farce Physical Botaltty-Where Prison of Freq] Use.

qeeetaatt and Warts, Fhif lection of Pav, Eighth Amendment bay hee
Pola-ted

 

 

 

Vil. RELIEF REQUESTED:
State briefly what relief you seek from the Court. Do not make legal arguments or cite to cases/ statutes.

iE Seeks Jos600$ (o/“O | e9! fn the Grant Goes
GU defendants Jointly, Phintiff Seeks ancthes oar Cor “Rnktfve
“Dirge s” intly From all d&erdyr5) efing Wat allel the Sid defendants
Mlentional le? deltbercetely harmed and injured Plain FE While acina des
Color oF Sige (Sc) . .

! DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

  

lo/a//4

/ J (Date)

 

(Signature of Plaintiff)

IF MAILED BY PRISONER:

I getlare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):
delivered to prison officials for mailing or 0 deposited in the prison's internal mail system on:

the_ A dayof_ OCtabe/ ,2019 . ;
/ Lauds of Plaintiff

Revised 03/07

 

 

 
